Citation Nr: 0610675	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-09 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 30, 
1995, for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from June 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2000, the Board remanded the case to the RO for 
additional development on the issue of entitlement to service 
connection for PTSD.  While on remand, a February 2002 rating 
decision granted entitlement to service connection for PTSD, 
effective April 1996, and the veteran appealed the effective 
date.  In February 2004, the Decision Review Officer assigned 
an earlier effective date of August 30, 1995, and the veteran 
continued his appeal of the issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for PTSD 
because he filed earlier claims but that 10 years worth of 
his records have been "removed" from his claims file.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.

In the present appeal, the appellant's initial claim for VA 
benefits was received prior to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  The VCAA is still applicable to his 
claim, however, as it was pending and not final at the time 
of enactment, and the Secretary of Veterans Affairs 
determined that the VCAA is applicable to all claims filed 
before the date of enactment and not yet final as of that 
date.  See 66 Fed. Reg. 45,629 (2001); VA O.G.C. Prec. Op. 
No. 7-2003 (November 19, 2003).

The claims file reflects no evidence of the veteran having 
been provided the requisite VCAA notice, either for his 
initial claim or for his appeal of the effective date 
assigned.  See 38 C.F.R. § 3.159(b) (2005).  Due to the 
veteran's contentions, it is possible that he might have or 
be able to obtain some proof of his contentions to 
substantiate his claim.  Thus, the Board cannot conclude 
with certainty that the failure to provide VCAA notice on 
the effective date issue would be harmless error under the 
unique circumstances of this case.  Thus, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005), that informs the 
veteran as to the type of evidence needed to establish an 
earlier effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran the requisite 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an earlier 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  After the above is completed, the RO 
should review all of the evidence received 
since the last supplemental Statement of 
the Case (SSOC) in light of all the other 
evidence of record and readjudicate the 
veteran's claim.  To the extent that the 
benefit sought on appeal remains denied, 
the RO should issue the veteran a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





